Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 04/23/21.
Claims 1-4, 6-13, and 15-20 are pending in the application.

Response to Arguments
Applicant’s arguments regarding the instant amendment submitted on 04/23/21 further defining how power is determined using surface temperatures have been considered and are persuasive; however, a new ground of rejection is entered as teaching the instant limitations, see also cited prior art.  


Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The prior art alone or in combination does not teach or suggest the inclusion of:  wherein the benchmark performance measurement is determined based on a number of data samples and time to process the samples using a predetermined benchmark system corresponding to a type of the data processing services that the servers are configured to perform.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6-8, 10-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (PG/PUB 2019/0110379) in view over Bodas (PG/PUB 20030115000) in view over Gross et al. (PG/PUB 2008/0228462) in view over BABA (PG/PUB 2009/0187776)

As per claim 1, Gao et al. teaches an electronic rack of a data center, comprising:
a plurality of server blades arranged in a stack, each server blades containing one or more servers and each server including one or more processors to provide data processing services (0023, 0025, 0030, Figure 2)
a coolant distribution unit (CDU) to supply cooling liquid to the processors and to receive the cooling liquid carrying heat exchanged from the processors, wherein the CDU includes a liquid pump to pump the cooling liquid and a pump controller to control a pump speed of the liquid pump (0030, 0034, Figure 2- 201) and 
a rack management unit (RMU) coupled to the server blades and the CDU (Figure 2- 202) wherein the RMU includes control logic configured to; however, Gao et al. does not expressly teach the 0processor power and 1benchmark performance measurement of the data processing services and 2exterior surface limitations as described below.  Gao et al. in view over Bodas, Gross, and BABA,  teaches:
determine an optimal pump speed of the liquid pump by optimizing an objective function (Gao et al., 0044-58, Figures 6-9 e.g. see objective/optimization function for determining optimal pump speeds while minimizing total power consumption and achieving target temperature) based on:
 0processor power consumption of the processors (Bodas, Figure 2B e.g. see combined processor power consumption)
cooling power consumption of the CDU (Gao et al., 0047-50 e.g. see summation of fan and pump power)
1a benchmark performance measurement of the data processing services, (Gross, 0005 e.g. see server power consumption, i.e. benchmark performance measurement, for exact workloads, i.e. data processing services), 
2wherein each processor power consumption is determined based on a temperature of an exterior surface of each processor (BABA, 0118: “The power consumption can be estimated from the surface temperature of the CPU 21 using an established characteristics diagram that shows the relationship between surface temperature and power consumption.”)
 
   One of ordinary skill in the art, before the effective filing date of the claimed invention, applying the teachings of Gao et al. (e.g. summing total power consumption of server components including at least a fan and pump, see summation equations), to the teachings of Bodas (e.g. summing multiple processor power consumption), to the teachings of Gross (e.g. providing power consumption under multiple workloads), to the teachings of BABA (e.g. calculating power consumption for a processor using surface temperature), would achieve an expected and predictable result via adapting the power summation function of Gao et al.  to further provide a summation of both total processor power consumption and benchmark power consumption under various workloads.  Gao et al. expressly teaches using a total power consumption for determining optimal pump speeds while achieving desired cooling temperatures.  Bodas and Gross teach additional power metrics for a server under load conditions.  BABA teaches an alternative means for calculating processor power consumption.  Since expanding upon the total power consumption to include both power consumption for both processors and multiple workloads accounts for expected power consumption for a server, an improved invention is realized by determining optimal pump speeds under varying configurations via adapting the summation function of the objective function to include additional power values associated with the rack. 
        Moreover, one of ordinary skill in the art as a matter of design choice in light of the finite and quantifiable power consuming components under varying workloads, would achieve an expected and predictable result of determining pump speeds under multiple power consumption values for different rack configurations.  Since sizing a pump and its associated capability is determined in part based on its cooling effect in light of component power requirements, assessing cooling pump speeds facilitates both pump design and selection for optimizing cooling requirements. 
Gao, as modified, teaches:
control the pump speed of the liquid pump via the pump controller based on the optimal pump speed (Gao, ABSTRACT, Figure 9 -905)
As per claim 2, Gao teaches the electronic rack of claim 1, wherein optimizing the objective function comprises determining the optimal pump speed such that the objective function reaches a maximum value, while a set of predetermined constraints is satisfied (0017-19, 0021, 0029, 0043)
As per claim 3, Gao et al. teaches the electronic rack of claim 2, wherein the predetermined constraints comprise: 
a first condition that a temperature of each processor is within a predetermined temperature range (Figure 6, 0049)
a second condition that a pump speed of the liquid pump is within a predetermined speed range (0028, 0049, Figure 6)
As per claim 4, Gao et al. teaches the electronic rack of claim 2, wherein the processor power consumption of the processors represents a sum of power consumption of each of the processors ( Figure 2A)
As per claim 6, Gao et al. teaches the electronic rack of claim 5, wherein the cooling power consumption is determined using a second function based on a pump speed of the liquid pump (0048-49)
As per claim 7, Gao et al. teaches the electronic rack of claim 6, wherein the temperature of each processor is determined using a third function based on the power consumption of the processor and the pump speed of the liquid pump (0052 e.g. see equation depicting Tprocessor to Qprocessor and Vpump)

As per claim 8, Gao et al. teaches the electronic rack of claim 7, wherein the third function is further based on a liquid temperature of the cooling liquid (0052)
As per claim  10, Gao et al., as modified, teaches amethod for determining an optimal pump speed of a liquid pump to provide liquid cooling to an electronic rack of a data center, the method comprising, supra claim 1
determining an optimal pump speed of the liquid pump of a coolant distribution unit (CDU) of the electronic rack having a plurality of server blades, each server blade including one or more servers and each server including one or more processors to provide data processing services, wherein the CDU is configured to provide cooling liquid to the processors, the CDU including a pump controller to control a pump speed of the liquid pump, wherein determining the optimal pump speed, supra claim 1, comprises
optimizing an objective function based on processor power consumption of the processors, cooling power consumption of the CDU, and a benchmark performance measurement of the data processing services; wherein each processor power consumption is determined based on a temperature of an exterior surface of each processor; and controlling the pump speed of the liquid pump via the pump controller based on the optimal pump speed, supra claim 1
As per claim 11, Gao et al. teaches the method of claim 10, wherein optimizing the objective function comprises determining the optimal pump speed such that the objective function reaches a maximum value, while a set of predetermined constraints is satisfied, supra claim 2
As per claim 12, Gao et al. teaches the method of claim 11, wherein the predetermined constraints comprise:
a first condition that a temperature of each processor is within a predetermined temperature range; supra claim 3
a second condition that a pump speed of the liquid pump is within a predetermined speed range, supra claim 3
As per claim 13, Gao et al. teaches the method of claim 11, wherein optimizing the objective function further comprises determining the processor power consumption of the processors based on a sum of power consumption of each of the processors, supra claim 4
As per claim 15, Gao et al., teaches the method of claim 14, wherein optimizing the objective function further comprises determining the cooling power consumption using a second function based on a pump speed of the liquid pump, supra claim 6
As per claim 16, Gao et al. teaches the method of claim 15, wherein optimizing the objective function further comprises determining the temperature of each processor using a third function based on the power consumption of the processor and the pump speed of the liquid pump, supra claim 7
As per claim 17, Gao et al. teaches the method of claim 16, wherein the third function is further based on a liquid temperature of the cooling liquid, supra claim 8
As per claim 19, Gao et al., as modified, teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of determining optimal pump speed of a liquid pump providing liquid cooling to an electronic rack of a data center, the operations comprising:
determining an optimal pump speed of the liquid pump of a coolant distribution unit (CDU) of the electronic rack having a plurality of server blades, each server blade including one or more servers and each server including one or more processors to provide data processing services, wherein the CDU is configured to provide cooling liquid to the processors, the CDU including a pump controller to control a pump speed of the liquid pump, wherein determining the optimal pump speed, supra claim 1, comprises
optimizing an objective function based on processor power consumption of the processors, cooling power consumption of the CDU, and a benchmark performance measurement of the data processing services; wherein each processor power consumption is determined based on a temperature of an exterior surface of each processor; and controlling the pump speed of the liquid pump via the pump controller based on the optimal pump speed, supra claim 1
As per claim 20, Gao et al. teaches the machine-readable medium of claim 19, wherein optimizing the objective function comprises determining the optimal pump speed such that the objective function reaches a maximum value, while a set of predetermined constraints is satisfied, supra claim 2.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Concepts: estimating power consumption based on temperature
20160098639, Figure 4
20080026493, see inverse model 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/            Patent Examiner, Art Unit 2117